Citation Nr: 0701065	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1944 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In October 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  At the hearing, his representative 
raised an additional claim for service connection for vertigo 
(see Hr'g. Tr., pgs. 4-5).  But since this additional claim 
has not been adjudicated by the RO, much less denied and 
timely appealed to the Board, it is referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2006).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At the October 2006 hearing, the veteran testified that he 
can no longer work as an electrician/electrical contractor 
because he cannot lift his arms over his shoulders and cannot 
climb ladders because of his vertigo (pgs. 4-5).  He believes 
his vertigo is due to or part and parcel of his service-
connected bilateral hearing loss and tinnitus.  Currently he 
is serviced connected for bilateral hearing loss at 40 
percent, a left shoulder disability at 20 percent, a right 
shoulder disability at 10 percent, and tinnitus at 10 
percent.  He has a combined rating of 60 percent.  
See 38 C.F.R. § 4.25 (discussing how to compute combined 
ratings).



A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth above (in § 4.16(a)), extra-schedular 
consideration is to be given.  Id.  See, too, 38 C.F.R. 
§ 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In this case, the RO denied he veteran's TDIU claim because 
he did not meet the schedular percentages required under § 
4.16(a).  Furthermore, because the evidence did not indicate 
his service-connected disabilities rendered him unemployable, 
extra-schedular consideration was not given under § 4.16(b).  
A review of the medical evidence of record, however, is 
indeterminate as to whether his bilateral shoulder disability 
or bilateral hearing loss and tinnitus render him 
unemployable.  And, as mentioned, if his vertigo is 
determined to be part and parcel of his 
service-connected bilateral hearing loss and/or tinnitus - 
this additional disability must also be considered.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  So a 
medical examination and opinion are needed before the Board 
can fairly decide the merits of this claim. See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (the duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim).

Furthermore, it does not appear the veteran's service-
connected disabilities have been evaluated since 2002 - over 
4 years ago.  So another examination is needed to adequately 
assess the current severity of these conditions.  Id.; see, 
too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of veteran's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).

In addition, the veteran has indicated he has received 
treatment for his vertigo from VA facilities in Gainesville, 
Tampa and Leesburg, Florida (see Hr'g. Tr., pg. 12, and his 
March 2003 statement in support of the claim (VA Form 21-
4148)).  Currently, his claims file (c-file) contains records 
of VA outpatient treatment (VAOPT) through February 2002, but 
not since then.  So on remand, any additional records of VA 
treatment since February 2002 must be obtained.  
See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain all relevant records of VA 
treatment or evaluation of the veteran 
that are not already on file 
(i.e., since February 2002).  
This includes, but is not limited to, his 
VAOPT records at VA facilities in 
Gainesville, Tampa, and Leesburg, Florida.  

2.  Schedule the veteran for a VA medical 
examination.  The examiner is requested to 
assess whether the veteran currently has 
vertigo and, if so, whether it is at least 
as likely as not related to the veteran's 
military service, including his service-
connected bilateral hearing loss 
and tinnitus.  

The examiner is then requested to offer an 
opinion with regard to whether the veteran 
is incapable of securing and maintaining 
substantially gainful employment due to 
one or more service-connected disabilities 
- including especially his bilateral 
shoulder disability and, if it is 
determined to be service connected, his 
vertigo.  In offering this opinion the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected condition.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate the TDIU claim in 
light of any additional evidence obtained.  
If it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


